Title: Alexander McRae to Thomas Jefferson, 21 October 1809
From: McRae, Alexander
To: Jefferson, Thomas


          
            Dear Sir,  Richmond, 21st Oct., 1809
            IT IS but a poor return I make for the friendship you have shewn to me, when I put you on your guard against a scoundrel.
            If your leisure had permitted, it was my intention this day, in the course of conversation, to have communicated the information I shall now give you, and I would yet prefer a verbal communication, because it might be more full and satisfactory, than it can now be, writing as I do in great haste, but that will be impossible, as, at day-break tomorrow morning I shall be obliged to go on my way to Petersburg.
             I think it my duty to guard you against the insidiousness and perfidy of the Sycophant and Hypocrite William W. Hening, the brother in law of the noted Henry Banks.  I think it the more my duty, because I observed to-day, the obsequiousness and apparent good will, with which he approached you on the Porticoe of the Swan-tavern: He was pale however, and he trembled, for he saw that I was present, and he knew that I could and ought to disclose what would sink him forever in your estimation.
             During the summer 1808, speaking of your administration, W. W. Hening said to me in presence of John Heth of the Council, that some of your appointments were worse than those made by either of your Predecessors, and by way of example he mentioned two.  The first was, the appointment of Mr. Trist to some office at Natchez, made as he said, “to get rid of a Hanger-on.” The second was the appointment of Doctor Bache: Concerning this latter appointment he observed, “that Doctor Bache was insolvent, and that Mr. Randolph your son in law was bound as his security for £1000. or more, which he would have been obliged to pay without the possibility of being reimbursed, but that you found it convenient to give the Doctor a lucrative Office.” He added, “that he cared not a damn who might know this to be his opinion, for he had proclaimed it at a tavern in Charlottesville, and he doubted not it had been immediately conveyed to you, (then at Monticello) and that consequently he had been put down on the black-book.”
            Let this man say what he may, his calumnies can never merit your attention, further than as they may serve to guard you against him. It is for that purpose only, that I have troubled you with this communication, for my contempt and execration of his character are such, as to deprive me of any other motive for making the communication.
            Believe me, Sir, while I may not have been the foremost among those who have given praise, you have no fellow-citizen who more highly admires the general course of your administration than I do. I do indeed believe it to be the best with which God ever blessed the People of any Country, and for the great good you have done, you shall always have my best prayer for your health and happiness.
            
              Al: McRae
          
          
            N. B. I stated the fact I have now communicated in the presence of four Republican members of the State Legislature, Messrs. Sebrell and Curry of the Senate, and Messrs. Yerby and Sherman of the House of Delegates, where John Heth also was present, and he affirmed the statement to be correct.
             A: McR.
          
        